UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORMSB-2 Registration Statement under the Securities Act of 1933 Kushi Resources Inc. (Name of small business issuer in its charter) Nevada 1000 00-0000000 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 2215 South West Marine Drive, Vancouver, British Columbia, V6P 6C1, Canada (604) 778-835-9200 (Address and telephone number of principal executive offices and principal place of business ) Rajan Rai 2215 South West Marine Drive, Vancouver, British Columbia, V6P 6C1, Canada (604) 778-835-9200 Fax: (604) 709-9211 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: As soon as practicable and from time to time after the effective date of this Registration Statement Approximate date of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: [ X ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box. [] Page - 1 CALCULATION OF REGISTRATION FEE Securities to be registered Amount to be registered Offering price per share Aggregate offering price Registration Fee (1) shares of common stock to be offered by selling stockholders 2,230,000 $0.05 $111,500 $3.42 TOTAL 2,230,000 $111,500 $3.42 (1) Estimated solely for purposes of calculating the registration fee under Rule 4578 of the Securities Act of 1933. The Registrant amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant will file a further amendment that specifically states that this Registration Statement will thereafter become effective in accordance with Section 8(a) of the Securities Act or until this Registration Statement will become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Page - 2 The information in this prospectus is not complete and may be changed.Kushi may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any State where the offer or sale is not permitted. Subject to Completion Dated:—, 2007 Preliminary Prospectus KUSHI RESOURCES INC. 2,230,000 shares of common stock The selling shareholders named in this prospectus are offering all of their 2,230,000 shares of common stock.Kushi will not receive any proceeds from the sale of the shares of common stock by the selling stockholders.However, Kushi will pay for the expenses of this offering and the selling stockholders offering. Kushi is a startup exploration stage company without operations. Kushis common stock is not presently traded on any market or securities exchange.The selling shareholders are required to sell their shares of Kushis common stock at $0.05 per share until Kushis shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. A purchase of Kushis common stock is highly speculative and investors should not purchase shares of Kushis common stock unless they can afford to lose their entire investment.Investing in Kushis common stock involves risks.See ARisk Factors@ starting on page 8 for factors to be considered before investing in Kushis shares of common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense Page - 3 Table of Contents RISK FACTORS 8 Risks associated with Kushi 8 Risks associated with Kushis industry 10 Risks associated with this offering 12 USE OF PROCEEDS 13 DETERMINATION OF OFFERING PRICE 13 DILUTION 13 PLAN OF DISTRIBUTION 13 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 19 DESCRIPTION OF SECURITIES 20 INTEREST OF NAMED EXPERTS AND COUNSEL 21 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 21 ORGANIZATION WITHIN LAST FIVE YEARS 21 DESCRIPTION OF BUSINESS 22 MANAGEMENT DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 26 DESCRIPTION OF PROPERTY 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 36 EXECUTIVE COMPENSATION 38 FINANCIAL STATEMENTS 39 Audited Financial Statements as of February 28, 2007 and 2006 39 Unaudited Financial Statements as of May 31, 2007 and 2006 41 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 43 Page - 4 PROSPECTUS SUMMARY The following summary is a shortened version of more detailed information, exhibits and financial statements appearing elsewhere in this prospectus.Prospective investors are urged to read this prospectus in its entirety. Kushi Resources Inc. (AKushi@) is an exploration stage company engaged in the acquisition and exploration of mineral properties.Kushis plan of operations is to conduct mineral exploration activities on the mineral properties in order to assess whether these claims possess commercially exploitable mineral deposits.Kushis exploration program is designed to explore for commercially viable deposits of base and precious minerals, such as gold, silver, lead, barium, mercury, copper, and zinc minerals. On January 30, 2006, Kushi staked and acquired one mineral claim located in Northwest British Columbia (the ABee Peak Claim@).The cost of the Bee Peak Claim was $143. Under the British Columbia Mineral Tenure Act, title to British Columbia mineral claims can only be held by individuals or British Columbia corporations.Because of this regulation, Kushis President, Rajan Rai, is holding the Bee Peak Claim in trust for Kushi until Kushi can determine whether there are commercially viable mineral deposits on the Bee Peak Claim.If Kushi determine that there is a commercially viable mineral deposit on the Bee Peak Claim Kushi will incorporate a British Columbia subsidiary to hold title to the Bee Peak Claim and Kushis President will transfer the Bee Peak Claim to the subsidiary.The transfer will be at no cost to Kushi other than the costs associated with the incorporation of the British Columbia subsidiary. The Bee Peak Claim is located approximately 30 kilometres (18 miles) southwest of Atlin, British Columbia, Canada and is centered 6 kilometres (3.6 miles) east of Taku Arm of Tagish Lake. The Bee Peak Claim is remote and located at high elevation in a dissected plateau terrane and is best accessed by helicopter from the town of Atlin, British Columbia. There is no electrical power that can be utilized on the Claims other than electrical power that can be provided by gas or diesel generators that Kushi would bring on site. Kushis consulting geological technician, Stephen G. Diakow, has written a report dated December 28, 2006, providing Kushi with recommendations of how it should explore the Bee Peak Claim.The potential economic significance is that the geology of the Bee Peak Claim indicates there is potential to locate gold, as the principal metallic mineral, with a list of associated minerals, including minor amounts of pyrite, tetrahedrite, chalcopyrite, and telluride minerals. Kushis objective is to conduct exploration activities on the Bee Peak Claim to assess whether the Bee Peak Claim possesses any commercially viable mineral deposits.Until Kushi can validate otherwise, the Bee Peak Claim is without known reserves.Kushi is planning a three phase mineral exploration program to explore the Bee Peak Claim.Access to the Bee Peak Claim is restricted to the period of May 1 to October 15 of each year due to snow in the area.This means that the exploration activities on the Bee Peak Claim is limited to a period of about five and a half months per year.Kushi will explore the Bee Peak Claim between June 2008 and September 2008.Kushis goal is to complete the Phase One exploration program within this period.The following table summarizes the three phases of Kushis anticipated exploration program. Phase Number Planned Exploration Activities Time Table Phase One Reconnaissance survey work, ground-based prospecting for rock, soil and stream sediment samples, and analysis of such samples Between June 2008 and September 2007 Phase Two Rock and soil geochemistry sampling, hand-tool trenching, and simple geophysical surveying Between June 2009 and September 2009 Phase Three Additional geophysical surveying and a limited drilling campaign Between June 2010 and September 2010 Page - 5 If the exploration activities to be conducted on the Bee Peak Claim indicate that there are no commercially viable mineral deposits on the Bee Peak Claim, Kushi will abandon the Bee Peak Claim and stake a new claim to explore in British Columbia.Kushi will continue to stake and explore claims in British Columbia as long as it can afford to do so. To date Kushi has raised an aggregate $49,750 from four private placement offerings.The following table summarizes the date of offerings, the prices per share paid, the number of shares sold, and the amount raised for each offering Closing Date of Offering Price Paid Per Share Number of Shares Sold Amount Raised 28 November 2005 $0.001 3,000,000 $3,000 30 January 2006 $0.01 1,900,000 $19,000 28 February 2006 $0.05 450,000 $22,500 10 November 2006 $0.05 105,000 $5,250 Since inception, Kushi has (1) had no revenues or operations, (2) incurred losses, (3) been issued a going concern opinion by its auditors, and (4) relied on the sale of its common stock to fund its operations. Mr. Rai, Kushis sole director and officer has no previous experience in mineral exploration or operating a mining company.Mr. Rai owns 57.4 % of Kushis outstanding common stock. Since Mr. Rai owns a majority of Kushis outstanding shares and he is the sole director and officer of Kushi. Mr. Rai has the ability to elect directors and control the future course of Kushi.Investors may find the corporate decisions influenced by Mr. Rai are inconsistent with the interests of other stockholders. Name, Address, and Telephone Number of Registrant Kushi Resources Inc. 2215 South West Marine Drive Vancouver, British Columbia V6P 6C1, Canada. Telephone:778-835-9200 Page - 6 The offering:Following is a brief summary of this offering: Securities being offered 2,230,000 shares of common stock offered by the selling shareholders Offering price per share The selling shareholders will sell their shares at $0.05 per share until Kushis shares of common stock are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiate prices.Management determined this offering price arbitrarily based upon the last sale of Kushis shares of common stock to investors. Terms of the offering The selling shareholders will determine when and how they sell the common stock offered in this prospectus.Kushi will cover the expenses associated with the offering, which management estimates to be $41,100.Refer to APlan of Distribution@. Termination of the offering The offering will conclude when all of the 2,230,000 shares of common stock have been sold or the shares no longer need to be registered to be sold. Securities Issued and to be Issued 5,230,000 shares of Kushis common stock are issued and outstanding as of the date of this prospectus.All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of proceeds Kushi will not receive any proceeds from the sale of the common stock by the selling shareholders.The funds that Kushi raised through the sale of its common stock were used to cover administrative and professional fees such as accounting, legal, geologist, technical writing, printing and filing costs. Selected Financial Data The following financial information summarizes audited financial information provided in this registration statement.As at February 28, 2007, Kushi had $38,657 in working capital. AS OF THE PERIOD ENDED May 31, 2007 (unaudited) AS OF AND FOR THE YEAR ENDED February 28, 2007 (audited) Balance Sheet Total Assets $39,096 $34,157 Total Liabilities $8,647 $4,500 Stockholders Equity $30,449 $34,157 Income Statement Revenue $0 $0 Total Expenses $3,708 $17,912 Net Loss $3,708 $17,912 The book value of Kushis outstanding common stock is $0.01 per share as of February 28, 2007. Page - 7 RISK FACTORS An investment in Kushis common stock involves a number of very significant risks.You should carefully consider the following known material risks and uncertainties in addition to other information in this prospectus in evaluating Kushi and its business before purchasing shares of Kushis common stock.Kushis business, operating results and financial condition could be seriously harmed due to any of the following known material risks.The risks described below are not the only ones affecting Kushi or its business.Additional risks not presently known to Kushi may also impair its business operations. You could lose all or part of your investment due to any of these risks. Please consider the following risk factors before deciding to invest in Kushis shares of common stock. Risks associated with Kushi: 1. If Kushi does not obtain additional financing, its business plan will fail. Kushis current operating funds are insufficient to complete Phase One of the proposed mineral exploration program on the Bee Peak Claim.Kushi will need to obtain additional financing in order to complete the other phases of its mineral exploration program, which calls for significant expenses in connection with the exploration of the Bee Peak Claim.Kushi has not made arrangements to secure any additional financing. 2. As a result of Kushis auditors expressing substantial doubt about Kushis ability to continue as a going concern, Kushi may find it difficult to obtain additional financing. The accompanying financial statements have been prepared assuming that Kushi will continue as a going concern.As discussed in Note 1 to the financial statements, Kushi was recently incorporated on October 3, 2005 and does not have a history of earnings, and as a result, Kushis auditors have expressed substantial doubt about its ability to continue as a going concern. Continued operations are dependent on Kushis ability to complete equity or debt financings or generate profitable operations. Such financings may not be available or may not be available on reasonable terms.Kushis financial statements do not include any adjustments that may result from the outcome of this uncertainty. 3. If Kushi fails to perform the required amount of expenditures or to make payments on its Bee Peak Claim, Kushi could lose its title to the Bee Peak Claim. The Bee Peak Claim has an expiry date of January 30, 2008 and in order to maintain the tenures in good standing it will be necessary for Kushi to perform and record valid exploration work with value of CDN$4.00 per hectare in anniversary years 1, 2, and 3, and CDN$8.00 per hectare in subsequent years, or pay the equivalent sum to the Province of British Columbia in lieu of exploration work.Failure to perform and record valid exploration work or pay the equivalent sum to the Province of British Columbia on the anniversary dates will result in forfeiture of title to the Bee Peak Claim. 4. As a result of Kushi only recently commencing business operations, Kushi faces a high risk of business failure. Kushi has not begun the Phase One exploration program on the Bee Peak Claim, and thus has no way to evaluate the likelihood whether Kushi will be able to operate its business successfully.Kushi was incorporated on October 3, 2005 and to date has been involved primarily in organizational activities, acquiring the Bee Peak Claim and obtaining financing.Kushi has not earned any revenues and has never achieved any profitability as of the date of this prospectus.Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises.The likelihood of success must be considered in the light of problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that Kushi plans to undertake.These potential problems include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates.Kushi has no history upon which to base any assumption as to the likelihood that its business will prove successful, and management can provide no assurance to investors that Kushi will generate any operating revenues or ever achieve profitable operations.If Kushi is unsuccessful in addressing these risks its business will likely fail and you will lose your entire investment in this offering. Page - 8 5. As a result of only recently commencing business operations, management expects that Kushi will continue to incur operating losses for the foreseeable future, which in effect will cause Kushi to run out of working capital. Kushi has never earned any revenue and has never been profitable.Prior to completing any exploration on the Bee Peak Claim, Kushi may incur increased operating expenses without realizing any revenues from the Bee Peak Claim.As a result, Kushi could run out of working capital and its business could fail, and you would lose your entire investment in this offering. 6. If Kushi is unable to find a joint venture partner for the continued development of the Bee Peak Claim, Kushi may not be able to advance the exploration work on the Bee Peak Claim. If the results of the Phase Two mineral exploration program are successful, Kushi may try to enter a joint venture agreement with a partner for the further exploration and possible production on the Bee Peak Claim.Kushi would face competition from other junior mineral resource exploration companies who have properties that they deem to be attractive in terms of potential return and investment cost.In addition, if Kushi entered into a joint venture agreement, it would likely assign a percentage of its interest in the Bee Peak Claim to the joint venture partner.If Kushi is unable to enter into a joint venture agreement with a partner, Kushis business plan may fail and you may lose your entire investment in this offering. 7. Management has no experience in the mineral exploration business, and as a result management may make mistakes, which could cause Kushis business to fail. Kushis sole officer and director, Rajan Rain, has no previous experience operating an exploration or a mining company and because of this lack of experience Mr. Rai may be prone to errors.Mr. Rai lacks the technical training and experience with exploring for, starting, or operating a mine.With no direct training or experience in these areas Mr. Rai may not be fully aware of the many specific requirements related to working in this industry.Mr. Rais decisions and choices may not take into account standard engineering or managerial approaches mineral exploration companies commonly use.Consequently, Kushis operations, earnings, and ultimate financial success could suffer irreparable harm due to Mr. Rais lack of experience in this industry. 8. Land tenure disputes may negatively impact Kushis operations. Kushi operates in countries where ownership of land may be uncertain, and where disputes may arise in relation to ownership.These disputes cannot always be predicted, and hence there is a risk that this may cause disruption to some of Kushis exploration projects and prevent the development of new projects. Mineral rights and interests of Kushi in the properties it has an interest in are subject to government approvals, licences and permits.Such approvals, licenses and permits are, as a practical matter, subject to the discretion of the applicable governments or governmental officials.No assurance can be given that Kushi will be successful in maintaining any or all of the various approvals, licences and permits in full force and effect without modification or revocation. Kushi is unaware of any outstanding native land claims on the areas in which it has an interest; however it is possible that a native land claim could be made in the future.The government policy at this time is to consult with all potentially affected native bands and other stakeholders in the area of any potential mining.Should Kushi encounter a situation where a native person or group claims an interest in its mineral claims, Kushi may be unable to provide compensation to the affected party in order to continue with its mineral exploration work, or if such an option is not available, Kushi may have to relinquish its interest in these claims. In either case, the costs and/or losses could be greater than Kushis financial capacity, and Kushis business would fail. 9. If Kushi does not obtain clear title to the Bee Peak Claim, then its business operations may fail. Under British Columbia law, title to British Columbia mineral claims can only be held by individuals or British Columbia corporations.Since Kushi is a Nevada corporation it is not legally allowed to be the registered owner of mineral claims in British Columbia.The Bee Peak Claim is being held in trust for Kushi by its president, as he is an individual.If Kushi confirms economically viable deposits of minerals on the Bee Peak Claim Kushi will incorporate a British Columbia subsidiary to hold title of the Bee Peak Claim and Kushis president will transfer the Bee Peak Claim to the subsidiary.Until Kushi can confirm viable mineral deposits, its president is holding the Bee Peak Claim in trust for Kushi by means of a declaration of trust.However, there could be situations, such as the death of Kushis president, that could prevent Kushi from obtaining clear title to the Bee Peak Claim.If Kushi is unable to obtain clear title to the Bee Peak Claim its business operations will likely fail and you will lose your entire investment in this offering. Page - 9 10. Kushis sole director and officer owns a majority of Kushis common stock, and as a result has the ability to override the interests of the other shareholders. Rajan Rai, the sole director of Kushi, owns 57.4% of Kushis outstanding shares of common stock.As a result, investors may find the corporate decisions influenced by Mr. Rai inconsistent with their interests or the interests of other shareholders. 11. Access to the Bee Peak Claim may be restricted by inclement weather during the year, which may delay Kushis proposed mineral exploration programs and any future mining efforts. Access to the Bee Peak Claim is restricted to the period between May 1 and October 15 of each year due to snow in the area.As a result, any attempts to visit, test, or explore the Bee Peak Claim are largely limited to these few months of the year when weather permits such activities.These limitations can result in significant delays in exploration efforts, as well as mining and production if commercial amounts of minerals are found.Such delays could also result in Kushis inability to meet deadlines for exploration expenditures as defined by the Province of British Columbia.This could cause Kushis business venture to fail and the loss of your entire investment in this offering unless Kushi can meet deadlines. Risks associated with Kushis industry: 12. Because of the speculative nature of exploration of mineral properties, there is a substantial risk that Kushis business will fail. The search for valuable minerals as a business is extremely risky.Kushi cannot provide investors with any assurance that any of the mineral properties contain commercially exploitable reserves of base or precious minerals.Exploration for minerals is a speculative venture necessarily involving substantial risk.The expenditures to be made by Kushi in the exploration of the mineral properties may not result in the discovery of commercial quantities of minerals.Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts.In such a case, Kushi would be unable to complete its business plan and investors could lose their entire investment in this offering. 13. Kushi may incur liability or damages as it conducts its business operations due to the inherent dangers involved in mineral exploration. The search for minerals involves numerous hazards.As a result, Kushi may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which Kushi cannot insure or against which management may elect not to insure.Kushi currently has no such insurance nor does management expect to get such insurance for the foreseeable future. If a hazard were to occur, the costs of rectifying the hazard may exceed Kushis asset value and cause it to liquidate all its assets resulting in the loss of your entire investment in this offering. 14. Kushi faces significant competition in the mineral exploration industry. Kushi competes with other mining and exploration companies possessing greater financial resources and technical facilities than Kushi in connection with the acquisition of mineral exploration claims and other precious metals prospects and in connection with the recruitment and retention of qualified personnel.There is significant competition for the limited number of mineral acquisition opportunities and, as a result, Kushi may be unable to acquire an interest in attractive mineral exploration properties on terms it considers acceptable on a continuing basis. Page - 10 15. Government regulation or any change in such regulation may adversely affect Kushis business. There are several governmental regulations that materially restrict the exploration of minerals.Kushi will be subject to the mining laws and regulations as contained in the Mineral Tenure Act ( British Columbia) as Kushi carries out its mineral exploration program.Kushi may be required to obtain work permits, post bonds and perform remediation work for any physical disturbance to the land in order to comply with these regulations.While Kushis planned mineral exploration program budgets for regulatory compliance, there is a risk that new regulations could increase Kushis time and costs of doing business and prevent Kushi from carrying out its mineral exploration program. 16. Compliance with health, safety and environment regulations may impose burdensome costs and if compliance is not achieved Kushis business and reputation may be detrimentally impacted. The nature of the industries in which Kushi operates means that its activities are highly monitored by health, safety and environmental groups.As regulatory standards and expectations are constantly developing, Kushi may be exposed to increased litigation, compliance costs and unforeseen environmental remediation expenses. The search for valuable minerals involves numerous hazards.As a result, Kushi may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which Kushi cannot insure or against which Kushi may elect not to insure.The payment of such liabilities may have a material adverse effect on Kushis financial position. Kushi may continue to be exposed to increased operational costs due to the costs and lost workers time associated with the health and well-being of Kushis workforce on its project areas. Despite Kushis best efforts and best intentions, there remains a risk that health, safety and/or environmental incidents or accidents may occur which may negatively impact Kushis reputation and freedom or licence to operate. 17. Kushi may not be able to attract and retain qualified personnel necessary for the implementation of its business strategy and mineral exploration programs. Kushis future success depends largely upon the continued service of its sole director and officer and other key personnel.Kushis success also depends on its ability to continue to attract, retain and motivate qualified personnel.Key personnel represent a significant asset, and the competition for these personnel is intense in the mineral exploration industry. Kushi may have particular difficulty attracting and retaining key personnel in initial phases of its mineral exploration programs.Kushi does not maintain key person life insurance on any of its personnel.The loss of one or more of its key employees or its inability to attract, retain and motivate qualified personnel could negatively impact Kushis ability to complete its mineral exploration programs. 18. Market factors in the mining industry are out of the control of Kushi, and as a result, Kushi may not be able to market any minerals that may be found on the Bee Peak Claim. The mining industry, in general, is intensely competitive and management can provide no assurance to investors even if minerals are discovered on the Claims that a ready market will exist from the sale of any ore found.Numerous factors beyond Kushis control may affect the marketability of minerals.These factors include market fluctuations, the proximity and capacity of natural resource markets and processing equipment, government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection.The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in Kushi not receiving an adequate return on invested capital and you may lose your entire investment in this offering. Page - 11 19. As a result of holding a significant portion of its cash reserves in United States dollars, Kushi may experience weakened purchasing power in Canadian dollar terms and not be able to afford to conduct its proposed mineral exploration program. Kushi holds a significant portion of its cash reserves in United States dollars.Due to foreign exchange rate fluctuations, the value of these United States dollar reserves can result in both translation gains or losses in Canadian dollar terms.If there was to be a significant decline in the United States dollar versus the Canadian Dollar, Kushis US dollar purchasing power in Canadian dollars would also significantly decline.If there was a significant decline in the US dollar Kushi would not be able to afford to conduct its planned mineral exploration program.Kushi has not entered into derivative instruments to offset the impact of foreign exchange fluctuations. Risks associated with this offering: 20. Kushi does not expect to pay dividends in the foreseeable future. Kushi has never paid cash dividends on its shares of common stock and has no plans to do so in the foreseeable future.Kushi intends to retain earnings, if any, to develop and expand its business operations. 21. There is no liquidity and no established market for Kushis common stock, and as a result it may be impossible to sell your shares. There is presently no public market for Kushis common stock.While management intends to contact an authorized OTC Bulletin Board market maker for sponsorship of Kushis common stock, management cannot guarantee that such sponsorship will be approved and Kushis common stock listed and quoted for sale.Even if Kushis common stock is quoted for sale, buyers may be insufficient in numbers to allow for a robust market and it may prove impossible to sell your shares. 22. Any sale of a significant amount of Kushis shares of common stock into the public market may have an adverse effect on Kushis stock price. Any sale of a substantial amount of Kushis common stock in the public market may adversely affect the market price of Kushis common stock.Such sales could create public perception of difficulties or problems with Kushis business and may depress Kushis stock price.Rajan Rai, the sole director and officer of Kushi, currently owns 3,000,000 shares of common stock, which represent 57.4% of the 5,230,000 issued and outstanding shares of common stock of Kushi.All of Mr. Rais shares are restricted from trading.Mr. Rai is not registering any of his shares for resale in this registration and none of his shares have been previously registered for resale by Mr. Rai as a selling shareholder. Currently, there are no shares of common stock of Kushi that are freely tradeable and 5,230,000 shares of common stock that are subject to Rule 144.When the 2,230,000 shares of common stock being offered by the selling stockholders in this registration statement are registered there will be 2,230,000 free trading shares.The shareholders must sell these shares at a fixed price of $0.05 until such time as the common stock is quoted on the OTC Bulletin Board or other quotation system or stock exchange.Kushis common stock is presently not traded on any market or securities exchange, but should a market develop, shares sold at a price below the current market price at which the common stock is trading will cause that market price to decline.Moreover, the offer or sale of large numbers of shares at any price may cause the market price to fall. The outstanding shares of common stock covered by this prospectus represent 42.6% of the shares of common stock currently outstanding. 23. APenny Stock@ rules may make buying or selling Kushis shares of common stock difficult, and severely limit the market and liquidity of the shares of common stock. Trading in Kushis shares of common stock is subject to certain regulations adopted by the SEC commonly known as the Apenny stock@ rules.These rules govern how broker-dealers can deal with their clients and Apenny stocks@.The additional burdens imposed upon broker-dealers by the Apenny stock@ rules may discourage broker-dealers from effecting transactions in Kushis securities, which could severely limit their market price and liquidity of Kushis securities.See APenny Stock rules@ on page 16 for more details. The penny stock markets have suffered in recent years from fraud and abuse arising from one or a few broker dealers controlling the market for a security, high pressure sales tactics used by boiler room practices, manipulation of prices through pre-arranged transactions followed by a large volume sale by broker dealers, misleading information be disseminated, and excessive mark-ups and undisclosed bid-ask differentials by selling broker dealers. Page - 12 USE OF PROCEEDS Kushi will not receive any proceeds from the sale of common stock offered through this prospectus by the selling shareholders. DETERMINATION OF OFFERING PRICE Management determined the offering price of $0.05 based upon the price of the last sale of Kushis common stock to investors.The price of the last sale was determined by what management found could attract investors to invest in Kushis high risk mineral exploration company.The selling shareholders are required to sell their shares at $0.05 per share until Kushis shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding.Accordingly, there will be no dilution to Kushis existing shareholders. PLAN OF DISTRIBUTION The selling shareholders named in this prospectus are offering all of the 2,230,000 shares of the common stock offered through this prospectus.These shares were acquired from Kushi in three private placement offerings that were exempt from registration under Regulation S of the Securities Act of 1933.The shares were sold solely by Rajan Rai, Kushis sole director and officer, to his close friends and close business associates under exemptions provided in Canada and Regulation S.There was no private placement agent or others who were involved in placing the shares with the selling shareholders. The following table sets forth the number of shares of common stock that may be offered for sale from time to time by the selling stockholders.The shares of common stock offered for sale constitute all of the shares known to Kushi to be beneficially owned by the selling stockholders.None of the selling stockholders has held any position or office with Kushi.None of the selling stockholders had or have any material relationship with Kushi. Selling Stockholder Shares Owned before Offering Shares to be Offered Chris Andrewsty 100,000 0 Paramvir S. Bains 75,000 0 Denny Birring 100,000 0 Harpaul Cheema 100,000 0 Todd Drope 12,500 0 Rocky Gill 125,000 0 Rummen Johal (1) 100,000 0 Sanjay Johal (1) 150,000 0 Jason Johl 12,500 0 Riaz Kabani 25,000 0 Farouk Kaba 175,000 0 Shamir Lalani 25,000 0 Page - 13 Selling Stockholder Shares Owned before Offering Shares to be Offered Jit Mundie 25,000 0 Ed Oraha 150,000 0 Eva Oraha 12,500 0 Ivan Oraha 25,000 0 Ram Reddy 100,000 0 Don Peterson 105,000 0 Steve Poitras 12,500 0 Amanjit Purewal 125,000 0 Deepak Rai (2) 12,500 0 Gary Rai (3) 100,000 0 Suraj Rai (2) 12,500 0 Alexis Singh (4) 12,500 0 Hardeep Singh (5) (6) 175,000 0 Mulkeet Singh (6) 12,500 0 Mahendar Singh 12,500 0 Sandeep Bobby Singh (4) (5) (6) 125,000 0 Suvendra Singh 25,000 0 Derek Teramura 125,000 0 Jim Virk 12,500 0 Andrew White 50,000 0 Total 2,230,000 0 (1) Rummen Johal, the owner of 100,000 shares of common stock, is the brother of Sanjay Johal, the owner of 150,000 shares of common stock.Each of these shareholders has no beneficial interest in the other partys respective holdings. (2) Deepak Rai, the owner of 12,500 shares of common stock, is the brother of Surjay Rai, the owner of 12,500 shares of common stock.Each of these shareholders has no beneficial interest in the other partys respective holdings.Additionally, both are brothers of Rajan Rai, the sole director and officer of Kushi, and do not reside with him (3) Gary Rai, the owner of 100,000 shares of common stock, is the cousin of Rajan Rai, the sole director and officer of Kushi, and does not reside with him. (4) Alexis Singh, the owner of 12,500 shares of common stock, is the wife of Sandeep Bobby Singh, the owner of 125,000 shares of common stock.As such, beneficial ownership of each such party may be attributed to the other party. (5) Hardeep Singh, the owner of 175,000 shares of common stock, is the brother of Sandeep Bobby Singh, the owner of 125,000 shares of common stock.Each of these shareholders has no beneficial interest in the other partys respective holdings. (6) Mulkeet Singh, the owner of 12,500 shares of common stock, is the father of both Hardeep Singh, the owner of 175,000 shares of common stock, and Sandeep Bobby Singh, the owner of 125,000 shares of common stock.Each of these shareholders has no beneficial interest in the other partys respective holdings. Other than detailed in the footnotes above, management is not aware of any family relationships among selling shareholders. Page - 14 To the best of Kushis knowledge and belief, all of the shares of common stock are beneficially owned by the registered stockholders.The registered stockholders each have the sole voting and dispositive power over their shares.There are no voting trusts or pooling arrangements in existence and no group has been formed for the purpose of acquiring, voting or disposing of the security. None of the selling stockholders are broker-dealers or affiliates of a broker-dealer.All of the selling shareholders acquired their shares in a non-public offering that satisfied the provisions of Regulations S.Each of these selling stockholders also agreed, as set out in their respective subscription agreements and as evidenced by the legend on their respective share certificates, that they would not, within one year after the original issuance of those shares, resell or otherwise transfer those shares except pursuant to an effective registration statement, or outside the United States in an offshore transaction in compliance with Rule 904, or pursuant to any other exemption from registration pursuant to the Securities Act, if available. Plan of Distribution The selling stockholders, who currently own 2,230,000 shares of Kushis common stock, may sell some or all of their common stock in one or more transactions, including block transactions: 1. on such public markets or exchanges as the common stock may be trading from time to time; 2. in privately negotiated transactions; 3. through the writing of options on the common stock; 4. in short sales; and 5. in any combination of these methods of distribution. No public market currently exists for Kushis shares of common stock.Management intends to contact an authorized OTC Bulletin Board market maker for sponsorship of Kushis shares of common stock on the OTC Bulletin Board.The OTC Bulletin Board is a securities market but should not be confused with the NASDAQ market.OTC Bulletin Board companies are subject to less restrictions and regulations than are companies traded on the NASDAQ market.There is no assurance that Kushis shares of common stock will be quoted on the OTC Bulletin Board. The NASD regulates the OTC Bulletin Board and has requirements regarding the quotation of securities.Kushi currently does not meet these requirements because Kushis shares of common stock are unregistered and Kushi is not yet a reporting company with the SEC.Management intends to register Kushis shares of common stock by [ten days + effective date] by filing a Form 8-A with the SEC.This Form 8-A will also cause Kushi to become a reporting company.Kushi cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for Kushis shares of common stock may be sustained even if developed. Regarding managements intention to contact an authorized OTC Bulletin Board market maker for sponsorship of Kushis shares of common stock on the OTC Bulletin Board, management intends to engage a market maker to file an application on Kushis behalf in order to make a market for its shares of common stock by [ninety days + effective date].Management expects that the application process will take two to four months to complete due to the detailed review process that Kushi must undergo.If Kushis shares of common stock are quoted on the OTC Bulletin Board, it will become simpler to buy and sell Kushis shares of common stock and management expects the liquidity of Kushis shares of common stock will be improved. The selling shareholders are required to sell their shares of common stock at $0.05 per share until Kushis shares are quoted on the OTC Bulletin Board.Thereafter, the sales price offered by the selling stockholders to the public may be: a. the market price prevailing at the time of sale; b. a price related to such prevailing market price; or c. such other price as the selling shareholders determine from time to time. Page - 15 The shares may also be sold in compliance with the Rule 144 the Securities Act of 1933.A description of the selling limitations defined by Rule 144 can be located on page 37 of this prospectus. The selling stockholders may also sell their shares directly to market makers acting as principals or brokers or dealers, who may act as agent or acquire the common stock as a principal.Any broker or dealer participating in such transactions as agent may receive a commission from the selling stockholders, or, if they act as agent for the purchaser of such common stock, from such purchaser.The selling stockholders will likely pay the usual and customary brokerage fees for such services.Brokers or dealers may agree with the selling stockholders to sell a specified number of shares at a stipulated price per share and, to the extent such broker or dealer is unable to do so acting as agent for the selling stockholders, to purchase, as principal, any unsold shares at the price required to fulfill the respective brokers or dealers commitment to the selling stockholders.Brokers or dealers who acquire shares as principals may thereafter resell such shares from time to time in transactions in a market or on an exchange, in negotiated transactions or otherwise, at market prices prevailing at the time of sale or at negotiated prices, and in connection with such re-sales may pay or receive commissions to or from the purchasers of such shares.These transactions may involve cross and block transactions that may involve sales to and through other brokers or dealers.If applicable, the selling stockholders may distribute shares to one or more of their partners who are unaffiliated with Kushi.Such partners may, in turn, distribute such shares as described above. If any of the selling stockholders enter into arrangements with brokers or dealers, as described above, Kushi is obligated to file a post-effective amendment to this registration statement disclosing such arrangements, including the names of any broker dealers acting as underwriters. Kushi has filed the registration statement, of which this prospectus forms a part, with respect to the sale of the shares by the selling stockholders.There can be no assurance that the selling stockholders will sell any or all of their offered shares. Kushi will not receive any of the proceeds from the sale of the shares being offered by the selling stockholders.Kushi is bearing all costs relating to the registration of the selling stockholders shares of common stock.The selling stockholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of their shares of common stock. The selling stockholders must comply with the requirements of the Securities Act and the Securities Exchange Act in the offer and sale of their shares of common stock.In particular, during such times as the selling stockholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable law and may, among other things: 1. not engage in any stabilization activities in connection with Kushis common stock; 2. furnish each broker or dealer through which common stock may be offered, such copies of this prospectus, as amended from time to time, as may be required by such broker or dealer; and 3. not bid for or purchase any of Kushis securities or attempt to induce any person to purchase any of Kushis securities other than as permitted under the Securities Exchange Act. Penny Stock rules The Securities Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system). The shares offered by this prospectus constitute penny stock under the Securities and Exchange Act.The shares will remain penny stock for the foreseeable future.The classification of penny stock makes it more difficult for a broker-dealer to sell the stock into a secondary market, which makes it more difficult for a purchaser to liquidate his or her investment.Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in Kushi will be subject to rules 15g-1 through 15g-10 of the Securities and Exchange Act.Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. Page - 16 The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the SEC, which: ! contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; ! contains a description of the brokers or dealers duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements; ! contains a brief, clear, narrative description of a dealer market, including Abid@ and Aask@ prices for penny stocks and the significance of the spread between the bid and ask price; ! contains a toll-free telephone number for inquiries on disciplinary actions; ! defines significant terms in the disclosure document or in the conduct of trading penny stocks; and ! contains such other information and is in such form (including language, type, size, and format) as the Commission will require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer: ! with bid and offer quotations for the penny stock; ! the compensation of the broker-dealer and its salesperson in the transaction; ! the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and ! monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for Kushis stock because it will be subject to these penny stock rules.Therefore, stockholders may have difficulty selling those securities. The additional burdens imposed upon broker-dealers by such disclosure requirements may discourage broker-dealers from effecting transactions in Kushis securities, which could severely limit the market price and liquidity of Kushis securities. Regulation M During such time as Kushi may be engaged in a distribution of any of the shares it is registering by this registration statement, Kushi is required to comply with Regulation M of the Securities Exchange Act of 1934.Regulation M governs activities of underwriters, issuers, selling security holders, and others in connection with offerings of securities.Regulation M prohibits distribution participants and their affiliated purchasers from bidding for purchasing or attempting to induce any person to bid for or purchase the securities being distributed. In general, Regulation M precludes any selling security holder, any affiliated purchasers and any broker-dealer or other person who participates in a distribution from bidding for or purchasing, or attempting to induce any person to bid for or purchase, any security which is the subject of the distribution until the entire distribution is complete.Regulation M defines a Adistribution@ as an offering of securities that is distinguished from ordinary trading activities by the magnitude of the offering and the presence of special selling efforts and selling methods.Regulation M also defines a Adistribution participant@ as an underwriter, prospective underwriter, broker, dealer, or other person who has agreed to participate or who is participating in a distribution. Page - 17 Regulation M prohibits, with certain exceptions, participants in a distribution from bidding for or purchasing, for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution.Regulation M also governs bids and purchases made in order to stabilize the price of a security in connection with a distribution of the security.Kushi has informed the selling shareholders that the anti-manipulation provisions of Regulation M may apply to the sales of their shares offered by this prospectus, and Kushi has also advised the selling shareholders of the requirements for delivery of this prospectus in connection with any sales of the shares of common stock offered by this prospectus. It is strongly recommended that selling stockholders and distribution participants consult with their own legal counsel to ensure compliance with Regulation M. LEGAL PROCEEDINGS Kushi is not aware of any pending litigation or legal proceedings and none have been contemplated or threatened. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS Any director of Kushi is elected by the stockholders to a term of one year and serves until his successor is elected and qualified.Any officer of Kushi is appointed by the board of directors to a term of one year and serves until his successor is duly appointed and qualified, or until he is removed from office.The board of directors has no nominating, auditing or compensation committees. The name, age and position of Kushis sole officer and director is set forth below: Name and Address Age Positions Rajan Rai 32 Chief Executive Officer, President, Chief Financial Officer, Treasurer, Corporate Secretary, and sole member of Kushis board of directors Background of officers and sole director Rajan Rai! Mr. Rai (32 years old) has been the sole director and officer of Kushi since inception. For the past five years, Mr. Rai has been self-employed as a consultant and is a part owner in a real estate development and management company. Given that Mr. Rai has no previous experience in mineral exploration or operating a mining company, he intends to perform his job for Kushi by engaging consultants who have experience in the areas where he is lacking. Significant Employees and Consultants Kushi has no significant employees other than Mr. Rai who is Kushis sole director and officer.Mr. Rai will devote approximately 20 hours per week or 33% of his working time to Kushis business.For Kushis accounting requirements management utilizes the consulting services of DaCosta Management Corp. of Vancouver, Canada to assist in the preparation of Kushis annual and interim financial statements in accordance with accounting principles generally accepted in the United States. Conflicts of interest Though Mr. Rai does not work with any other mineral exploration companies other than Kushi, he may in the future.Kushi does not have any written procedures in place to address conflicts of interest that may arise between its business and the future business activities of Mr. Rai. Page - 18 Audit Committee Financial Expert Kushi does not have a financial expert serving on an audit committee.Kushi does not have an audit committee because it is a start-up exploration company and has no revenue. Code of Ethics Kushi has adopted a code of ethics that applies to all its executive officers and employees, including its CEO and CFO.See Exhibit 14 B Code of Ethics for more information.Kushi undertakes to provide any person with a copy of its code of ethics free of charge.Please contact Rajan Rai at 778-835-9200 to request a copy of Kushis code of ethics.Management believes Kushis code of ethics is reasonably designed to deter wrongdoing and promote honest and ethical conduct; provide full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of code violations; and provide accountability for adherence to the code. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of the date of this registration statements, the total number of shares of common stock owned beneficially by Kushis director and officers, individually and as a group, and the present owners of 5% or more of Kushis total outstanding shares of common stock.The stockholders listed below have direct ownership of their shares and possess sole voting and dispositive power with respect to the shares. Security Ownership of Certain Beneficial Owners (more than 5%) Title of class Name and address of beneficial owner Number of shares beneficially owned (1) Percent of class (2) Shares of common stock Rajan Rai 2215 South West Marine Drive Vancouver, British Columbia V6P 6C1Canada 3,000,000 57.4% (1)The listed beneficial owner has no right to acquire any shares within 60 days of the date of this Form SB-2 from options, warrants, rights, conversion privileges or similar obligations. (2)Based on 5,230,000 shares of common stock issued and outstanding as of the date of this Form SB-2. Security Ownership of Management Title of class Name and address of beneficial owner Number of shares beneficially owned (1) Percent of class (2) Shares of common stock Rajan Rai 2215 South West Marine Drive Vancouver, British Columbia V6P 6C1Canada 3,000,000 57.4% Shares of common stock All officers and directors as a group (1 person) 3,000,000 57.4% (1) The listed beneficial owner has no right to acquire any shares within 60 days of the date of this Form SB-2 from options, warrants, rights, conversion privileges or similar obligations. (2)Based on 5,230,000 shares of common stock issued and outstanding as of the date of this Form SB-2. The person listed is the sole director and officer of Kushi and has full voting and investment power with respect to the shares indicated.Under the rules of the SEC, a person (or a group of persons) is deemed to be a Abeneficial owner@ of a security if he or she, directly or indirectly, has or shares power to vote or to direct the voting of such security.Accordingly, more than one person may be deemed to be a beneficial owner of the same security.A person is also deemed to be a beneficial owner of any security, which that person has the right to acquire within 60 days, such as options or warrants to purchase Kushis shares of common stock. Page - 19 DESCRIPTION OF SECURITIES General Kushis authorized capital stock consists of 75,000,000 shares of common stock with a par value $0.001 per share. Common Stock As at the date of this prospectus, 5,230,000 shares of common stock are issued and outstanding and held by 33 shareholders of record.All of the shares of common stock have been validly issued, are fully paid, and are non-assessable. Holders of Kushis shares of common stock are entitled to one vote for each share on all matters submitted to a stockholder vote.Holders of common stock do not have cumulative voting rights.Therefore, holders of a majority of the shares of common stock voting for the election of directors can elect all of the directors.Holders of a majority of shares of common stock issued and outstanding, represented in person or by proxy, are necessary to constitute a quorum at any meeting of Kushis stockholders.A vote by the holders of a majority of Kushis outstanding shares is required to effectuate certain fundamental corporate changes such as liquidation, merger or an amendment to Kushis Articles of Incorporation. Holders of common stock are entitled to share in all dividends that the board of directors, in its discretion, declares from legally available funds.In the event of a liquidation, dissolution or winding up, each outstanding share entitles its holder to participate prorata in all assets that remain after payment of liabilities and after providing for each class of stock, if any, having preference over the common stock.Holders of Kushis shares of common stock have no preemptive rights, no conversion rights and there are no redemption provisions applicable to Kushis shares of common stock. Preferred Stock As of the date of this prospectus, Kushi has no preferred stock authorized or issued. Dividend Policy As of the date of this prospectus, Kushi has not paid any cash dividends to stockholders.The declaration of any future cash dividend will be at the discretion of Kushis board of directors and will depend upon Kushis earnings, if any, its capital requirements and financial position, its general economic conditions, and other pertinent conditions.It is Kushis present intention not to pay any cash dividends in the foreseeable future, but rather to reinvest earnings, if any, in its business operations. Share Purchase Warrants As of the date of this prospectus, there are no outstanding warrants to purchase Kushis shares of common stock.Kushi may, however, issue warrants to purchase Kushis shares of common stock in the future. Options As of the date of this prospectus, there are no options to purchase Kushis shares of common stock.Kushi may, however, in the future grant such options and/or establish an incentive stock option plan for its directors, officers, employees and consultants. Convertible Securities As of the date of this prospectus, Kushi has not issued and does not have outstanding any securities convertible into Kushis shares of common stock or any rights convertible or exchangeable into Kushis shares of common stock.Kushi may, however, issue such convertible or exchangeable securities in the future. Page - 20 Nevada Anti-Takeover Laws The provisions of the Nevada Revised Statutes (NRS) sections 78.378 to 78.3793 apply to any acquisition of a controlling interest in an certain type of Nevada corporation known as an AIssuing Corporation@, unless the articles of incorporation or bylaws of the corporation in effect the tenth day following the acquisition of a controlling interest by an acquiring person provide that the provisions of those sections do not apply to the corporation, or to an acquisition of a controlling interest specifically by types of existing or future stockholders, whether or not identified. The provisions of NRS 78.378 to NRS 78.3793 do not restrict the directors of an AIssuing Corporation@ from taking action to protect the interests of the corporation and its stockholders, including, but not limited to, adopting or signing plans, arrangements or instruments that deny rights, privileges, power or authority to a holders of a specified number of shares or percentage of share ownership or voting power. An AIssuing Corporation@ is a corporation organized in the state of Nevada and which has 200 or more stockholders of record, with at least 100 of whom have addresses in the state of Nevada appearing on the stock ledger of the corporation and does business in the state of Nevada directly.As Kushi currently has less than 200 stockholders the statute does not currently apply to Kushi. If Kushi does become an AIssuing Corporation@ in the future, and the statute does apply to Kushi, Mr. Rai, Kushis sole director and officer, on his own will have the ability to adopt any of the above mentioned protection techniques whether or not he owns a majority of Kushis outstanding shares of common stock, provided he does so by the specified tenth day after any acquisition of a controlling interest. INTEREST OF NAMED EXPERTS AND COUNSEL No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis, or had, or is to receive, in connection with the offering, a substantial interest exceeding $50,000, directly or indirectly, in Kushi.Nor was any such person connected with Kushi as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. Conrad C. Lysiak, an independent legal counsel retained by Kushi, has provided an opinion on the validity of Kushis shares of common stock. The financial statements included in this prospectus have been audited by Madsen & Associates CPAs, Inc. of Murray, Utah to the extent and for the periods set forth in their report appearing elsewhere herein, and are included in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The geological report for the Bee Peak Claim was prepared by Stephen G. Diakow, Geological Technician, and the summary information of the geological report disclosed in this prospectus is in reliance upon the authority and capability of Mr. Diakow as a geological technician. DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling Kushi pursuant to provisions of the State of Nevada, Kushi has been informed that, in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. ORGANIZATION WITHIN LAST FIVE YEARS Kushi was incorporated on October 3, 2005 under the laws of the state of Nevada.On the date of incorporation, Rajan Rai was appointed Kushis sole director.On October 3, 2005, Mr. Rai was also appointed president, chief executive officer, chief financial officer, treasurer and corporate secretary of Kushi.Mr. Rai may be deemed to be Kushis promoter.On January 30, 2006 Kushi acquired one mineral claim in the Province of British Columbia, Canada.The Bee Peak Claim is registered in the name of Mr. Rai, who has executed a declaration of trust whereby he agrees to hold the Bee Peak Claim in trust for Kushi. Page - 21 DESCRIPTION OF BUSINESS Business Development Kushi Resources Inc. (AKushi@) is a mineral exploration company and is a Nevada corporation that was incorporated on October 3, 2005. On January 30, 2006, Kushi acquired the Bee Peak mineral claim in the Province of British Columbia, Canada (the ABee Peak Claim@). Rajan Rai, Kushis sole director and officer, has no previous experience exploring for minerals or operating a mining company.Even if Kushi completes its proposed mineral exploration program and it is successful in identifying a mineral deposit, Kushi will have to spend substantial funds on further drilling and engineering studies before management will know if Kushi has a commercially viable mineral deposit or reserve on the Bee Peak Claim. Under the
